An issue will be directed, on satisfactory proof adduced, to try wbe-ther a will said to be lost, was ever in fact executed, and what were its provisions.The defendants averred a genuine will was made, and that Sarah, the wife of the plaintiff, had concealed or destroyed it.Another witness employed as counsel when it was to have been offered for probate, but was not, from the difficulty of proving the hand, believed it genuine, from comparison of hands.Others swore, that the testator declared he never intended to give the plaintiffs any thing.The second hill was to set up the will. It was by Landon and Kendall Brent, who offered what they averred was a copy; and called on the plaintiffs in the first bill, to answer whether it was not a copy. They denied the genuineness of the will. Sarah denied she had concealed or destroyed it.The court of Appeals* reversed both decrees; directed the issue [which had once been directed, but the order for which was rescinded] to be reinstated, preparatory to a final decree.